Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 1 of 6

United States Courts
Southern District of Texas
FILED

IN THE UNTED STATES DISTRICT COURT
JUN 29 2021

FOR THE SOUTHERN DISTRICT OF TEXAS
Nathan Ochsner, Clerk of Court

 

 

PINE VILLAGE NORTH
ASSOCIATION
Plaintiff,

Vv CIVIL ACTION No. 7 2/CVZ1/9 _

DENNIS FISHER AND
SHERYL FISHER
Defendant,

 

 

MA WO? VO? WO? S02 2 2 LI LF

 

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. Section 1331, 28 U.S.C. Section 1446 and Local Rule 81.1,
Defendants Dennis Fisher (collectively, the Defendants) remove Cause No. 2016-56465 , Pine
Village North Association V. Dennis Fisher and Sheryl Fisher from the 333™ Judicial District
Court, Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division.

INTRODUCTION

Plaintiff, Pine Village North Association (the “Plaintiff’) filed its Original Petition
in state court on August, 24, 2016 seeking foreclousre of the Defendants’ property, 5735
Easthampton Drive, Unit A, Houston, Texas, located in the Pine Village North Subdivsion as

1

 
Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 2 of 6

well as attorney fees and court costs. Defendants allege that Plaintiffs’ nght to bring the
aforementioned suit/legal action is barred by law as Plaintiff is not a legal entity in accordance
with law, thus violating the Defendants rights under the United States and Texas Constitutions
(specifically, the Due Process Clause of the 14 Amendment to the United States Constitution,
the Due Course of Law Provsion of Article I, Section 19 of the Texas Constitution, the Takings
Clause of the 5 Amendment to the United States Constitution and the Takings Clause of Article

I, Section 17 of the Texas Constitution.

On various dates and times throughout the aforementioned state case, Defendants
have challenged the Plaintiffs’ Authority to bring and maintain said case. The Plaintiff has
repeatedly knowingly and intentionally provided documentation that they knew to be false in an
attempt to assert legal and proper authority as Plaintiff. The State Court in this matter has
allowed the Plaintiff to maintain this action after review of the fictitious documents, falsified
affidavits and testimony, thus vitiating “Fraud Upon The Court” and violating Defendants rights
of Due Process. Furthermore, Plaintiffs have knowingly and intentionally filed documents and

given testimony that clearly demonstrate “Extrinsic and Extrinsic Fraud”.

VENUE IS APPROPRIATE IN THE HOUSTON DIVISION

Venue for this removal is proper in the U.S. District Court for the Southern District of
Texas, Houston Division, because this district and division includes Harris County, Texas - the
location of the pending state court action. See 28 U.S.C. Section 124(b)(2) (stating that the

Houston Division of the Southern District includes Harris County).
Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 3 of 6

PROCEDURAL REQUIREMENTS

Pursuant to 28 U.S.C. Section 1446 and Local Rule 81, copies of all process, pleadings,
orders, and other papers filed in the state court action are attached to this Notice of Removal ,
including all executed process in the case; all orders signed by the state judge; the docket sheet,
an index of matters being filed; and a list of all counsel of record, including addresses, telephone
numbers, and parties represented. Along with the filing of the Notice of Removal, Defendants
are filing a copy of the Notice of Removal with the Harris County 333™ Judicial District Court,

pursuant to 28 U.S.C. Section 1446(d). Plaintiff has not requested a jury trial.

BASIS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

A. Federal Question Jurisdiction: General Principals.

Federal question jurisdiction arises when a party sets forth allegations “founded on a claim
or right arising under the Constitution, treaties or laws of the United States.” 28 U.S.C. Sec.
1441(b) (emphasis added); see also 28 U.S.C. Sec. 1331; Hart v. Bayer Corp., 199 F.3d 239,
243 (5" Cir. 2000). A case arises under federal law within the meaning of Sec. 1331 if “a well
pleaded complaint establishes that either federal law creates the cause of action or that a party’s
right to relief necessarily depends on the resolution of a substantial question of federal law.”
Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006); Singh v. Duane

Morris LLP, 538 F.3d 334, 337-38 (5 Cir. 2008).
Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 4 of 6

B. Defendants have Asserted Two Causes of Action for Violation of the

United States Constitution.

This Court has federal question jurisdiction because Defendants’ claims are “founded on a
claim or right under the Constitution....” 28 U.S.C. Sec. 1441(b). Here, the face of the
defendants pleadings assert causes of action against plaintiffs for alleged violations of both the
Due Process Clause of the 14 Amendment and the Takings Clause of the 5" Amendment to the

United States Constitution.

Moreover, this Court possesses, and should exercise, supplemental jurisdiction over the
remaining state law claims because those claims form part of the same case of controversy as

defendants’ federal claims. See 28 U.S.C. Sec. 1367(a).

CONCLUSION

Having satisfied the requirements for removal under 28 U.S.C. Sec. 1331, 1446(b) and
Local Rule 81.1, Defendants give notice that Cause No. 2016-56465, now pending in the 333™

Judicial District Court, Harris County, Texas has been removed to this Court.

ee 2
( Ae

Wenn) keke”

Dennis Fisher, Rfo Se

Sheryl Fisher, Pro Se

5735 Easthampton Drive, Unit A

Houston, Texas 77039
(832) 294-9684

DFISH52/9@ CMatl, com
Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 5 of 6

CERTIFICATE OF SERVICE

I/we certify that a true and correct copy of the above was served on the following in accordance

with the Federal Rules of Civil Procedure on June 27 2021, Attorney Chris J. Archambault via

electronic mail at archambault.filing@daughtryfarine.com.

 

Respectfully, men ed,
"See

Dennis Fisher, Pwo Se |

Sheryl Fisher, Pro Se

5735 Easthampton Drive, Unit A

Houston, Texas 77039
(832) 294-9684

DFISHS21Y@ Graic.com
Case 4:21-cv-02118 Document1 Filed on 06/29/21 in TXSD Page 6 of 6
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 04/21)

purpose of initiating the civil docket sheet.
[. (a) PLAINTIFFS

PINE VILLAGE NORTH ASSOCIATION

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF

(c) Attorneys (Firm Name, Address, and Telephone Number) 231, Yyo0 * (a 9%, ¥
Attorney Chris J. Archambault 17044 El Camino Real
Houston, Texas 77058

Daughtry & Farine P.C.

H

CASES)

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

Attorneys (if Known)

 

DENNIS FISHER & SHERYL FISHER

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X

[]1 U.S. Government
Plaintiff

-]3 Federal Question

CT 2 U.S. Government
Defendant

(]4 Diversity

” in One Box Only)

(U.S. Government Noi a Party)

(ndicate Citizenship of Parties in Item HD)

 

Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PYF DEF PTF DEF
Citizen of This State [x]  [X] 1 Incorporated or Principal Place Ix} 4 [4
of Business In This State
Citizen of Another State CJ]2 [] 2 Incorporated and Principal Place = ["] 5 5
of Business In Another State
Citizen or Subject of a C] 3 Cl 3 Foreign Nation C 6 C 6
Foreign Country

 

IV. NATURE OF SUIT (Place an “X" in One Box

  
     

     
  
  

110 Insurance PERSONAL INJURY

 
  

120 Marine 310 Airplane
130 Miller Act 314 Airplane Product
140 Negotiable Instrument Liability
150 Recovery of Overpayment 320 Assault, Libel &
& Enforcement of Judgment Slander
= L514 Medicare Act 330 Federal Employers”
152 Recovery of Defaulted Liability
Student Loans 340 Marine
{Excludes Veterans) 345 Marinc Product
OO 153 Recovery of Overpayment Liability
of Veteran’s Benefits 350 Motor Vehicle
[_] 160 Stockholders’ Suits 355 Motor Vehicle
190 Other Contract Product Liability
195 Contract Product Liability Vd 360 Other Personal
196 Franchise Injury

 
    
   
 
   
   
     
 
   

362 Personal Injury -

  

| __REAL PROPERTY
| }210 Land Condemnation

[| 220 Foreclosure

| _]230 Rent Lease & Ejectment
|} 240 Torts to Land

|} 245 Tort Product Liability

| _}290 All Other Real Property

     
  
 

442 Employment
443 Housing/
Accommodations

Employment

P1446 Am

 

Medical ie

Only)

  

PERSONAL INJURY

Je25 Drug Related Scheare

  
   

   

 
     
   

 
  

   

  
 

 

375 False Claims A Act

     
       
  
     
   
   
 
 

   
     
 
 
 

 
  

[[] 365 Personal Injury - of Property 21 USC 881 J] 423 Withdrawal 376 Qui Tam (31 USC
Product Liability P1690 Other 28 USC 157 3729(a})
[_] 367 Health Care/ ‘i !] 400 State Reapportionment
Pharmaceutical i . L 410 Antitrust
Personal Injury $20 Copyrights 430 Banks and Banking
Product Liability 830 Patent 450 Commerce
CO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Injury Product New Drug Application 470 Racketeer Influenced and
Liability 840 Trademark Corrupt Organizations
PERSONAL PROPERTY 880 Defend Trade Secrets {_] 480 Consumer Credit
370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
is 371 Truth in Lending Act |] 485 Telephone Consumer
{_] 380 Other Personal _]720 Labor/Management ce ce Protection Act
Property Damage Relations 86) HIA (1395ff) 490 Cable/Sat TV
| 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Leave Act 864 SSID Title XVI 890 Other Stamtory Actions
| _]790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts

 
  
 
 
  
    
  
 

| | 463 Alien Detainee

Sentence
| | 530 General

445 Amer. w/Disabilities -[_] 535 Death Penalty

Other:

Ame. w/Disabilities -F° ] 540 Mandamus & Other

|_| 550 Civil Rights

    

|_| 510 Motions to Vacate

  
 
   

791 Employee Retirement
Income Security Act

462 Naturalization sn Apaiicaton
465 Other Immigration
Actions

   

 

 

| 870 Taxes (U.S. Plaintiff
or Defendant)
y | 871 1RS—Third Party

893 Environmental Matters
]_ | 895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of
Agency Decision
rT] 950 Constitutionality of
State Statutes

 

 

| 448 Seale |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Bax Only)
Ol 1 Original [x]? Removed from 3 Remanded from Oo 4 Reinstated or CO 5 Transferred from 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 USC 1331, 28 USC 1446

Brief description of cause:
VIOLATION OF CIVIL RIGHTS - DUE PROCESS

 

 

 

 

 

VII. REQUESTEDIN = [1] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: LlYes_ [*]No
Vill. RELATED CASE(S)
IF ANY (Bee tnsiructions): cp DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE
